Citation Nr: 0702380	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to the veteran's service-
connected right knee disorder.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to the veteran's service-
connected right knee disorder.

3.  Entitlement to a compensable evaluation for 
osteoarthritis of the right knee, on appeal from an initial 
grant of service connection.

4.  Entitlement to a compensable evaluation for arthritis of 
the first metatarsophalangeal joint (thumb) of the right 
hand, on appeal from an initial grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2004 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran presented testimony before the 
Board via a video conference hearing in May 2005; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted on the front page of this action, the veteran has 
requested service connection for disabilities of the right 
and left hips secondary to a service-connected disorder.  To 
support his claim, the veteran submitted a letter from a 
Doctor S. S. Haskell (May 2005) in which Dr. Haskell stated 
that the veteran's left hip disability was related to or 
caused by the veteran's service-connected right knee 
disorder.  Doctor Haskell did not, however, provide comments 
on the veteran's current right hip disability.  In other 
words, he limited himself to the left hip.  

The RO has said, through its Statement of the Case, issued in 
September 2004, that a VA doctor has specifically ruled out 
the possibility that the veteran's right and left hip 
disabilities were caused by or the result of the veteran's 
service-connected right knee disability.  The RO wrote:

However, the examiner noted that no hip 
condition was noted while on active 
service and specifically opined that the 
veteran's bilateral hip condition was not 
due to service nor did the examiner 
relate the bilateral hip condition to his 
service connected right knee condition.

The Board notes that the examination report in question, 
dated January 21, 2004, does not conclude that the veteran's 
hip disabilities were not related to his service-connected 
right knee disorder.  Instead, the doctor did not actually 
address whether either hip disability was related to a 
service-connected disorder, including the right knee.  

Because there is a lack of medical information, either from a 
private or VA doctor, concerning the etiology of the 
veteran's right and left hip disabilities, it is the opinion 
of the Board that these issues should be returned to the RO 
for the purpose of obtaining such an opinion.  That is, the 
Board believes that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, including the opinion provided by the 
veteran's orthopedic surgeon, should be accomplished, so that 
the disability evaluation will be a fully informed one in 
regards to the appellant's claims.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2006) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2006) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  Because a physician has not 
commented specifically on the veteran's contentions and 
assertions, the claim is remanded for the purpose of 
obtaining additional medical information that would provide 
answers to the veteran's contentions.

Additionally, with respect to the disabilities involving the 
right hand and right knee, and whether higher evaluations 
should be assigned, the Board also finds that these two 
issues should be returned to the RO/AMC for further 
development.  While it is true that the veteran underwent an 
examination of the hand and knee in January 2004, the results 
of the examination, in the opinion of the Board, do not 
provide enough information to make a determination on the 
veteran's claim.  That is, the examiner described the 
veteran's range of motion along with any neurological effects 
of the disorders.  However, with respect to providing 
findings in accordance with DeLuca [v. Brown, 8 Vet. App. 202 
(1995)], the doctor was not specific with his comments.  The 
medical record instead has a blanket statement which says, 
"No limitation due to weakness, fatigability, incoordination 
or flare-ups."  It is unclear to the Board if the doctor is 
describing the veteran's disorders of the hand, knees, or 
hips.  Moreover, the examiner did not comment on whether 
there were any effects of the disabilities upon ordinary use.  
Because of the lack of clarity, the Board believes that these 
two issues should also be returned to the RO/AMC so that 
additional development may be accomplished.  Hence, these two 
issues are also remanded so that another medical examination 
may be performed and the data included in the claims folder 
for the Board's further review.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2004 for his right hip, 
left hip, right hand, and right knee 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The AMC/RO should arrange for an 
examination of the right hip, left hip, 
right knee, and right hand of the veteran 
by an orthopedist who has not previously 
seen or treated the veteran.  The purpose 
of this examination is to ascertain the 
etiology of the veteran's right and left 
hip disabilities, and to discover the 
severity of the service-connected right 
hand and right knee disabilities.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
right and left hip disabilities.  The 
examiner is asked to state whether it is 
at least as likely as not that either 
disorder is related to any in-service 
disease or injury or to his service in 
general or to a service-connected 
disability, such as his right knee.  The 
examiner should comment on whether any 
change in use or the favoring of the 
service-connected right knee disability 
would have affected the right or left 
hip.  If the examiner determines that the 
veteran's right and left hip disabilities 
are not secondary to the veteran's 
service-connected right knee disorder (as 
has been implied by the veteran's private 
physician in his May 2005 report), the 
examiner should specifically note why he 
or she does not believe that the two 
disabilities are inter-related.  In other 
words, if the examiner disagrees with the 
hypothesis made by the veteran's 
orthopedist (Letter from Dr. S. S. 
Haskell, May 9, 2005), the examiner is 
requested to discuss his reasoning in 
detail.  

Additionally, the right knee and hand 
should be examined for degrees of range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of each body part.  Moreover, the 
examiner should be requested to determine 
whether the right knee and/or right hand 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  
Additionally, with respect to the right 
hand, the examiner must describe the 
veteran's ability to perform fine motor 
movement or precise, intricate movement 
with the thumb and fingers.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


